MILLS, C. J. This case is before us for rehearing, the judgment and sentence of the court below having been sustained by a divided court, as will appear from an inspection of the case which is reported in 72 Pac. 20. It is but proper to say that the learned judge who presides regularly over the district court for the First judicial district, did not try this case. The opinion heretofore handed down by us in this case is reaffirmed, except that part of it which relates to the assignment of error which calls in question one of the instructions given by the trial court, which instruction reads as follows: “If on the other hand, you find from the evidence beyond a reasonble doubt that the defendants within three years previous to March 1, 1901, occupied the sleeping apartment alone, as a sleeping room, that circumstance alone raises a presumption of guilt.” It is an elementary principle of criminal law that an accused is presumed to be innocent until his guilt has been proven beyond a reasonable doubt. It needs no citation of authority to sustain this proposition. Such has been the uniform holding of the courts of this country, both Federal and State. “The principle that there is a presumption of innocence in favor of the accused is the undoubted law, axiomatic and elementary, and its enforcement lies at the foundation of the administration of our criminal law.” Coffin v. United States, 156 U. S. 453. If the court charged the jury that if they believed from the evidence beyond a reasonable doubt that the defendants within three years next previous to the date of the returning of the indictment into court (giving the proper date of such return), occupied the sleeping apartment alone as a sleeping room, that circumstance may be considered by you, in arriving at your verdict, such instruction would have been proper, but charging in a separate and special instruction, “that circumstance alone raises a presumption of guilt,” is we believe improper, as it tends to take away the presumption of innocence with which the defendant in a criminal case is clothed, until a jury finds him guilty. We will not seek to try to explain how the majority of us came to sign the opinion in Griego v. United States, 72 Pac. 20, but as it is manifest to us that in so doing we committed error, we will content ourselves with reversing the case, and will remand it to the United States district court, for the First judicial district, territory of New Mexico, for furher proceeding; and it is so ordered. Baker, and Parker, JJ., concur. McFie, A. J., dissents, adhering to the former opinion in this case. Pope, A. J., not having heard the argument, took no part in this decision.